The opinion of the court was delivered July 16, 1856, by
Lowrie, J.
— That this deed establishes a technical trust is admitted, and the jury have found its delivery, and the fact and amount of the waste of the land by the defendant. Only two questions are brought up for decision here.
1. Qan the equitable owners maintain this action, without having the title executed in them by a conveyance ?
All our Pennsylvania modes of thinking, about equitable titles to land, require us to answer this question in the affirmative, as the court below did; and the counsel for the defendant in error, have cited authorities enough to establish this point.
2. Does the Statute of Limitations bar the claim for all the waste committed, more than six years before suit brought ?
The learned judge of the Common Pleas said, that the minority of the plaintiff below prevented it from running, and perhaps this is right. But we need not put the answer on this reason alone. The waste was committed, before the plaintiff’s title vested in possession, by one of her trustees, and during her minority. In this, the defendant did not profess to be acting under the trust. He was really violating rights, which his position as trustee bound him to protect. He was trustee of the remainder for her benefit, and ought to have seen that her estate was not wasted before coming to her possession. His position and her minority, unite in excluding him from the protection of the Statute of Limitations.
Judgment affirmed.